Citation Nr: 0931345	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to June 11, 2003 for 
the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
August 1968.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In his November 2004 substantive appeal, the Veteran 
requested a personal hearing before a member or members of 
the Board.  In a subsequent letter sent to the Veteran in 
June 2007, the RO informed the Veteran of a Board hearing 
scheduled in July 2007.  He failed to appear.


FINDING OF FACT

The Veteran submitted an informal claim on July 12, 1991, 
seeking entitlement to VA benefits for his psychiatric 
conditions, including PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 2003 
for award of a 50 percent rating for PTSD have been met.  38 
U.S.C.A.  §§ 5101, 5110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.151, 3.155, , 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

II.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

In an October 2003 rating decision, the RO granted the 
Veteran's claim for service connection for PTSD.  The RO 
awarded the Veteran a disability rating of 50 percent, 
effective June 11, 2003.

The Veteran alleged, in an Informal Hearing Presentation 
submitted by his representative in August 2009, that the 
effective date for his service-connected PTSD should be July 
11, 1991, the date of a submission accompanied by medical 
records dated January 2001 to April 2001.  The Board agrees 
and an effective date prior to June 11, 2003 is warranted.

First, the Board notes that the submission in question was 
received by the RO on July 12, 1991 and not on July 11, 1991, 
as the Veteran contends.  While the date stamped on the 
document is unclear, as the arrow pointing to the day of the 
date falls in between the 11 and 12, the document itself was 
dated July 12, 1991.  Clearly, the submission could not have 
been date stamped prior to the representative's completion of 
the document.

The document stated, "We submit for your consideration, 
claim for benefits based upon service of the above named 
veteran together with supporting evidence as indicated 
below."  The submission indicated that a Form 21-4148 
(Statement in Support of Claim) and 5 pages of medical 
reports in support of claim were included.  While there was 
no Form 21-4148 attached, there were 5 pages of treatment 
reports directly following the submission as specified.

Although it is unclear what VA medical facility these 
treatment records are from, they plainly indicated the 
Veteran's referral and treatment for psychiatric conditions, 
including PTSD.  From these treatment reports, the intent of 
the representative's submission is unmistakable.  This 
communication to the RO was in writing and clearly indicated 
an intent to apply for service-connection benefits under the 
laws administered by VA for the Veteran's psychiatric 
conditions.

Given that the Veteran, through his representative, submitted 
an informal claim for VA benefits on July 12,1991, the 
effective date of the Veteran's service-connected PTSD is the 
date of this submission.  An effective date prior to June 11, 
2003 is therefore, warranted.


ORDER

An effective date of July 12, 1991, for the grant of service 
connection for PTSD is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


